DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Response to Office Action & Request for Continued Examination”, filed April 14, 2022 (“Reply”).  Applicant has amended Claims 1, 8, and 15.  As amended, Claims 1-20 are presented for examination.
In Office action mailed January 14, 2022 (“Office Action”):
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12, and 13 of U.S. Patent No. 10,820,035
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Landow et al. (US 2011/0321096 A1 “Landow”) in view of Do (US 6,417,869 B1) in view of Morgan et al. (US 9,253,533 B1 “Morgan”).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.


Response to Arguments
Applicant’s arguments (see Reply Pages 10-14) have been fully considered, but are moot in view of the new grounds of rejection.  However, Applicant’s arguments remain relevant to the applied prior art and will therefore be addressed accordingly.
Applicant presents that “Do cannot be properly combined with the other references to reach the claimed solution because Do effectively teaches away from the claimed invention” and “Do’s teachings would frustrate the claimed solution, which is predicated on features of the claimed touch-sensitive display of a multi-media device that is communicatively coupled to a media device” (Reply bottom of Page 10 and top of Page 12; Do Abstract, FIELD OF INVENTION, and Figs. 1-4).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the Examiner’s position that Landow discloses a technique for controlling a media device using touch screen inputs from a second screen device by way of Portable Media Device 118 including touch sensitive Display 124 (as described in [0025]).  Do teaches limitations including: consequent to a user selection corresponding to the particular graphic at the touch-sensitive display of the multi-media device, causing control of one or both of the electronic device and the media device in accordance with a command to control one or more operations of one or both of the electronic device and the media device by way of user activation of control options by way of Graphic Elements 138-148 for activating functions of Video Disk Player 136 (as described in 7:10-36).
It is further the Examiner’s position that both Landow and Do teach similar techniques for the control of multimedia devices using a virtual interface.  Do discloses a known technique for presenting a graphical representation of a multimedia device available for control by the end user.  Therefore, the Examiner submits that it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the virtual touch screen interface of Landow to include the multimedia device graphical representation of Do in order to provide the end user with an intuitive means for controlling home theater equipment (as Do suggest in Col. 1 Lines 20-35).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12, and 13 of U.S. Patent No. 10,820,035. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12, and 13 of U.S. Patent No. 10,820,035 in view of Beeson et al. (US 2013/0104160 A1 “Beeson” of Record).
Claim 1 and Claim 2 of the instant application are commensurate in scope with Claims 1, 2, 12, and 13 of U.S. Patent No. 10,820,035:
A method for content presentation on a touch-sensitive display of a multi-media table that is communicatively coupled to a media device that is operable to access media content, the method comprising:
executing an application using a processor system of the multi-media table, wherein the executing application generates an output graphics that is presented on a first portion of the touch-sensitive display of the multi-media table, 
presenting a media content event that is received from the media device on a second portion of the touch-sensitive display of the multi-media table concurrently with presentation of the output graphics of the executing application;
presenting a graphical icon on a third portion of the touch-sensitive display concurrently with presentation of the output graphics of the executing application and the media content event, wherein the graphical icon represents an image of an electronic device communicatively coupled to the media device that controls presentation of media content, wherein the electronic device is controllable by the media device;
receiving, at the touch-sensitive display of the multi-media table, a user selection of the graphical icon;
presenting, in response to receiving the user selection of the graphical icon, a graphical image of the electronic device that is controlled by the media device on a fourth portion of the touch-sensitive display,
wherein the first portion, the second portion, the third portion and the fourth portion of the touch-sensitive display of the multi-media table are different portions on the touch-sensitive display;
wherein the graphical icon representing the electronic device is smaller than the graphical image of the electronic device, wherein the graphical image of the electronic device comprises a plurality of active areas, and wherein each of the plurality of active areas of the graphical image of the electronic device uniquely correspond to a controller on the electronic device that is used to control presentation of the media content event by the electronic device.
wherein the media content event is concurrently being presented by a media presentation system that is controlled by the media device prior to communicating the control information corresponding to the control function associated with the received second user selection, and wherein presentation of the media content event by the media presentation system remains unchanged after presentation of the media content event being presented on the touch-sensitive display is controlled in accordance with the control function associated with the received second user selection
wherein controlling presentation of the media content event that is being shown on the second portion of the touch-sensitive display in accordance with the control function associated with the received second user selection comprises: controlling presentation of the media content event that is being shown on the second portion of the touch-sensitive display using a trick function operation associated with the received second user selection, wherein when the trick function operation is a pause operation, presentation of the media content event being shown on the second portion of the touch-sensitive display pauses while presentation of the media content event by the media presentation system remains unchanged, wherein when the trick function operation is a fast forward operation, presentation of the media content event being shown on the second portion of the touch-sensitive display fast forwards while presentation of the media content event by the media presentation system remains unchanged; wherein when the trick function operation is a fast rewind operation, presentation of the media content event being shown on the second portion of the touch-sensitive display fast rewinds while presentation of the media content event by the media presentation system remains unchanged; wherein when the trick function operation is a jump forward operation, presentation of the media content event being shown on the second portion of the touch-sensitive display jumps forward by a first predefined duration while presentation of the media content event by the media presentation system remains unchanged; wherein when the trick function operation is a jump backward operation, presentation of the media content event being shown on the second portion of the touch-sensitive display jumps backward by a second predefined duration while presentation of the media content event by the media presentation system remains unchanged; wherein when the trick function operation is a slow motion forward operation, presentation of the media content event being shown on the second portion of the touch-sensitive display moves forward in slow motion while presentation of the media content event by the media presentation system remains unchanged; and wherein when the trick function operation is a slow motion rewind operation, presentation of the media content event being shown on the second portion of the touch-sensitive display moves backwards in slow motion while presentation of the media content event by the media presentation system remains unchanged.
However, U.S. Patent No. 10,820,035 does not explicitly demonstrate the second portion of the touch-sensitive display and the third portion are dynamically adjustable with respect to one another.
In a similar field of invention, Beeson teaches a method and system for operating a receiving device in accordance with commands transmitted from a second screen device (Abstract).  Beeson further discloses the second portion of the touch-sensitive display and the third portion are dynamically adjustable with respect to one another (interface of Fig. 20 including Media Player Window 2010 that may be moved or resized using gestures, as described in [0101]).
Both U.S. Patent No. 10,820,035 and Beeson teach similar techniques for controlling the operation of a main display using a second screen device.  Beeson further demonstrates a known technique for dynamically adjusting portions of a display screen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second screen device display technique of U.S. Patent No. 10,820,035 to include the dynamically adjustable interface of Beeson in order to provide the end user with a means to customize the screen display (as Beeson suggest in [0071]), thereby improving the user experience.
Claim 3 of the instant application is commensurate in scope with Claim 3 of U.S. Patent No. 10,820,035:
The method of claim 1, wherein the first portion, the second portion, and the third portion of the touch-sensitive display of the multi-media table are different portions on the touch-sensitive display, and where the fourth portion is presented over at least a part of the third portion in response to receiving the user selection of the graphical icon that is presented in the third portion of the touch-sensitive display. 
Claim 4 of the instant application is commensurate in scope with Claim 4 of U.S. Patent No. 10,820,035:
The method of claim 1, wherein receiving the user selection of the graphical icon comprises:
detecting a gesture-based touch movement made by a user on the touch-sensitive display of the multi-media table, wherein the gesture-based touch movement is on at least a portion of the presented graphical icon that represents the electronic device; and
determining, based on the detected gesture-based touch movement, a user command to initiate control of an operation of the electronic device,
wherein the graphical image of the electronic device is presented in response to detecting the gesture-based touch movement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Landow et al. (US 2011/0321096 A1 “Landow”) in view of Do (US 6,417,869 B1) in view of Morgan et al. (US 9,253,533 B1 “Morgan”) in view of Beeson et al. (US 2013/0104160 A1 “Beeson” of Record).
In regards to Claim 1, Landow teaches a system (generally shown in Fig. 1) comprising:
one or more processors (Media Device 102, Media Content Provider 110, Portable Media Device 118, as described in [0014-0015]); and
a memory communicatively coupled with and readable by the one or more processors and having stored therein processor-readable instructions (interactions with content by inputting commands and/or instructions, as descried in [0023]) which, when executed by the one or more processors, cause the one or more processors to perform:
executing an application that generates graphics presented on a first portion of a touch-sensitive display of a multi-media device that is communicatively coupled to a media device (presentation of Graphical Content 120 on Portable Media Device 118, as described in [0023]; with further reference to Touch Sensitive Display 124, as described in [0025]);
receiving media content and causing presentation of the media content on a second portion of the touch-sensitive display of the multi-media device concurrently with presentation of the graphics of the executing application (video portion of program of interest presented with respect to Graphical Content 120, as described in [0026]).
Landow general discloses a technique for controlling a media device using touch screen inputs from a second screen device (Portable Media Device 118 including touch sensitive Display 124, as described in [0025]).  However, the combination does not explicitly demonstrate:
causing presentation of a particular graphic on a third portion of the touch-sensitive display concurrently with presentation of the graphics of the executing application and the media content, where the particular graphic is associated with an electronic device communicatively coupled to the media device;
consequent to a user selection corresponding to the particular graphic at the touch-sensitive display of the multi-media device, causing control of one or both of the electronic device and the media device in accordance with a command to control one or more operations of one or both of the electronic device and the media device; and
the one or more interface elements are presented on the third portion of the touch-sensitive display of the multi-media device that is different from the second portion of the touch-sensitive display.
In a similar field of invention, Do teaches a method and system for generating a computer interface facilitating the control of a plurality of home appliances (Abstract).  Do further discloses:
causing presentation of a particular graphic on a third portion of the touch-sensitive display concurrently with presentation of the graphics of the executing application and the media content, where the particular graphic is associated with an electronic device communicatively coupled to the media device (interface of Fig. 12 comprising Video Disk Player Screen 134, as described in 7:10-36);
consequent to a user selection corresponding to the particular graphic at the touch-sensitive display of the multi-media device, causing control of one or both of the electronic device and the media device in accordance with a command to control one or more operations of one or both of the electronic device and the media device (user activation of control options by way of Graphic Elements 138-148 for activating functions of Video Disk Player 136, as described in 7:10-36); and
the one or more interface elements are presented on the third portion of the touch-sensitive display of the multi-media device that is different from the second portion of the touch-sensitive display (Living Room Control Screen 122 and Video Disk Player Screen 134 of Fig. 12).
The combination further discloses where the first portion, the second portion, and the third portion are different portions on the touch-sensitive display (Landow: video portion of program of interest presented with respect to Graphical Content 120, as described in [0026]; Do: interface of Fig. 12 comprising Video Disk Player Screen 134, as described in 7:10-36).
Both Landow and Do teach similar techniques for the control of multimedia devices using a virtual interface.  Do further discloses a known technique for presenting a graphical representation of a multimedia device available for control by the end user.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the virtual touch screen interface of Landow to include the multimedia device graphical representation of Do in order to provide the end user with an intuitive means for controlling home theater equipment (as Do suggest in Col. 1 Lines 20-35).
However, the combination does not explicitly demonstrate:
where the media content is at least temporarily presented on the second portion of the touch-sensitive display of the multi-media device concurrently with presentation of the media content by the electronic device, and one or more interface elements of the touch-sensitive display allow for one or more trick functions to be selected and applied to the media content presented on the second portion of the touch-sensitive display of the multi-media device while the presentation of the media content by the electronic device continues.
In a similar field of invention, Morgan teaches a method and system for providing desired segments for playback between a first and second screen device (Abstract, 2:20-22).  Morgan further discloses:
where the media content is at least temporarily presented on the second portion of the touch-sensitive display of the multi-media device concurrently with presentation of the media content by the electronic device (video content may be simultaneously provided to the first and second screen devices, as described in 2:20-22, 5:47-64 and shown in Figs. 1 and 2), and one or more interface elements of the touch-sensitive display allow for one or more trick functions to be selected and applied to the media content presented on the second portion of the touch-sensitive display of the multi-media device while the presentation of the media content by the electronic device continues (navigational options available at Second Screen Device 130 including pause and replay, as described in Col. 4 Lines 24-49; with further reference to replay operations, as described in 5:47-64).
Both of Landow and Morgan teach similar techniques for controlling the operation of a main display using a second screen device.  Morgan further discloses the distribution of content to the second screen device while providing uninterrupted distribution of content on the main device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second screen media control technique of Landow to include the uninterrupted distribution technique of Morgan in order to allow individual user to obtain greater understanding with respect to displayed content (as Morgan suggests in Col. 2 Lines 19-40).
However, the combination does not explicitly demonstrate the second portion of the touch-sensitive display and the third portion are dynamically adjustable with respect to one another.
In a similar field of invention, Beeson teaches a method and system for operating a receiving device in accordance with commands transmitted from a second screen device (Abstract).  Beeson further discloses the second portion of the touch-sensitive display and the third portion are dynamically adjustable with respect to one another (interface of Fig. 20 including Media Player Window 2010 that may be moved or resized using gestures, as described in [0101]).
Each of Landow, Morgan, and Beeson teach similar techniques for controlling the operation of a main display using a second screen device.  Beeson further demonstrates a known technique for dynamically adjusting portions of a display screen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second screen device display technique of Landow and Morgan to include the dynamically adjustable interface of Beeson in order to provide the end user with a means to customize the screen display (as Beeson suggest in [0071]), thereby improving the user experience.
In regards to Claim 2, the combination of Landow, Do, Morgan, and Beeson teach the system as recited in claim 1, the one or more processors further to perform:
causing presentation of a graphical image of the electronic device on a fourth portion of the touch-sensitive display, where the graphical image comprises a plurality of active areas (Do: Graphic Elements 138-148, as described in 7:10-36), and
each active area of the plurality of active areas of the graphical image of the electronic device uniquely corresponds to a controller of the electronic device that is used to control presentation of the media content by the electronic device (Do: Graphic Elements 138-148 for activating functions of Video Disk Player 136, as described in 7:10-36);
where the fourth portion of the touch-sensitive display of the multi-media device is different from the first portion, the second portion, and the third portion (Do: Video Disk Player Screen 134, as described in 7:10-36).
In regards to Claim 3, the combination of Landow, Do, Morgan, and Beeson teach the system as recited in claim 2, where the fourth portion is presented over at least a part of the third portion in response to receiving the user selection of the particular graphic that is presented in the third portion of the touch-sensitive display (Do: Video Disk Player Screen 134 presented over Living Room Control Screen 122, as shown in Fig. 12 and described in 7:10-36).
Both Landow and Do teach similar techniques for the control of multimedia devices using a virtual interface.  Do further discloses a known technique for presenting a graphical representation of a multimedia device available for control by the end user.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the virtual interface of Landow to include the multimedia device graphical representation of Do in order to provide the end user with an intuitive means for controlling home theater equipment (as Do suggest in Col. 1 Lines 20-35).
In regards to Claim 4, the combination of Landow, Do, Morgan, and Beeson teach the system as recited in claim 1, where the user selection of the graphical icon comprises a gesture-based touch movement made by a user on the touch-sensitive display of the multi-media device, and the gesture-based touch movement is on at least a portion of the particular graphic that represents the electronic device (Landow: Touch Sensitive Display 124, as described in [0025]; Do: activation of control options by way of cursor selection).  
Both Landow and Do teach similar techniques for the control of multimedia devices using a virtual interface.  Do further discloses a known technique for presenting a graphical representation of a multimedia device available for control by the end user.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the virtual interface of Landow to include the multimedia device graphical representation of Do in order to provide the end user with an intuitive means for controlling home theater equipment (as Do suggest in Col. 1 Lines 20-35).
In regards to Claim 5, the combination of Landow, Do, Morgan, and Beeson teach the system as recited in claim 1, where the causing the control of the electronic device comprises communicating control information to the electronic device or the media device, where the control information corresponds to a control function associated with the user selection of the particular graphic (Landow: user may communicate instructions from their portable device to Content Access Device 104 to specify a program of interest, as described in [0028]).
In regards to Claim 6, the combination of Landow, Do, Morgan, and Beeson teach the system as recited in claim 5, where the control of the electronic device modifies a presentation of the media content with a second display (Landow: Content Access Device 104 receives specified program of interest from Media Device 102, as described in [0023]).
In regards to Claim 7, the combination of Landow, Do, Morgan, and Beeson teach the system as recited in claim 6, where the media content is concurrently being presented by a media presentation system that is controlled by the media device, and the media presentation system comprises the second display (Landow: user may interact with the presented Graphical Content 120 by inputting commands using their Media Device 102 or their Portable Media Device 118, as described in [0023]).

In regards to Claim 8, Landow teaches a method (operations of System 100 of Fig. 1, as introduced in [0013]) comprising:
executing an application using a processor system, where the executing application generates graphics presented on a first portion of a touch-sensitive display of a multi-media device that is communicatively coupled to a media device (presentation of Graphical Content 120 on Portable Media Device 118, as described in [0023]; with further reference to Touch Sensitive Display 124, as described in [0025]);
receiving media content and causing presentation of the media content on a second portion of the touch-sensitive display of the multi-media device concurrently with presentation of the graphics of the executing application (video portion of program of interest presented with respect to Graphical Content 120, as described in [0026]).
Landow general discloses a technique for controlling a media device using touch screen inputs from a second screen device (Portable Media Device 118 including touch sensitive Display 124, as described in [0025]).  However, the combination does not explicitly demonstrate:
causing presentation of a particular graphic on a third portion of the touch-sensitive display concurrently with presentation of the graphics of the executing application and the media content, where the particular graphic is associated with an electronic device communicatively coupled to the media device;
consequent to a user selection corresponding to the particular graphic at the touch-sensitive display of the multi-media device, causing control of one or both of the electronic device and the media device in accordance with a command to control one or more operations of one or both of the electronic device and the media device; and
the one or more interface elements are presented on the third portion of the touch-sensitive display of the multi-media device that is different from the second portion of the touch-sensitive display.
In a similar field of invention, Do teaches a method and system for generating a computer interface facilitating the control of a plurality of home appliances (Abstract).  Do further discloses:
causing presentation of a particular graphic on a third portion of the touch-sensitive display concurrently with presentation of the graphics of the executing application and the media content, where the particular graphic is associated with an electronic device communicatively coupled to the media device (interface of Fig. 12 comprising Video Disk Player Screen 134, as described in 7:10-36);
consequent to a user selection corresponding to the particular graphic at the touch-sensitive display of the multi-media device, causing control of one or both of the electronic device and the media device in accordance with a command to control one or more operations of one or both of the electronic device and the media device (user activation of control options by way of Graphic Elements 138-148 for activating functions of Video Disk Player 136, as described in 7:10-36); and 
the one or more interface elements are presented on the third portion of the touch-sensitive display of the multi-media device that is different from the second portion of the touch-sensitive display (Living Room Control Screen 122 and Video Disk Player Screen 134 of Fig. 12).
The combination further discloses where the first portion, the second portion, and the third portion are different portions on the touch-sensitive display (Landow: video portion of program of interest presented with respect to Graphical Content 120, as described in [0026]; Do: interface of Fig. 12 comprising Video Disk Player Screen 134, as described in 7:10-36).
Both Landow and Do teach similar techniques for the control of multimedia devices using a virtual interface.  Do further discloses a known technique for presenting a graphical representation of a multimedia device available for control by the end user.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the virtual touch screen interface of Landow to include the multimedia device graphical representation of Do in order to provide the end user with an intuitive means for controlling home theater equipment (as Do suggest in Col. 1 Lines 20-35).
However, the combination does not explicitly demonstrate:
the media content is at least temporarily presented on the second portion of the touch-sensitive display of the multi-media device concurrently with presentation of the media content by the electronic device, and one or more interface elements of the touch-sensitive display allow for one or more trick functions to be selected and applied to the media content presented on the second portion of the touch-sensitive display of the multi-media device while the presentation of the media content by the electronic device continues.
In a similar field of invention, Morgan teaches a method and system for providing desired segments for playback between a first and second screen device (Abstract, 2:20-22).  Morgan further discloses:
the media content is at least temporarily presented on the second portion of the touch-sensitive display of the multi-media device concurrently with presentation of the media content by the electronic device (video content may be simultaneously provided to the first and second screen devices, as described in 2:20-22, 5:47-64 and shown in Figs. 1 and 2), and one or more interface elements of the touch-sensitive display allow for one or more trick functions to be selected and applied to the media content presented on the second portion of the touch-sensitive display of the multi-media device while the presentation of the media content by the electronic device continues (navigational options available at Second Screen Device 130 including pause and replay, as described in Col. 4 Lines 24-49; with further reference to replay operations, as described in 5:47-64).
Both of Landow and Morgan teach similar techniques for controlling the operation of a main display using a second screen device.  Morgan further discloses the distribution of content to the second screen device while providing uninterrupted distribution of content on the main device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second screen media control technique of Landow to include the uninterrupted distribution technique of Morgan in order to allow individual user to obtain greater understanding with respect to displayed content (as Morgan suggests in Col. 2 Lines 19-40).
However, the combination does not explicitly demonstrate the second portion of the touch-sensitive display and the third portion are dynamically adjustable with respect to one another.
In a similar field of invention, Beeson teaches a method and system for operating a receiving device in accordance with commands transmitted from a second screen device (Abstract).  Beeson further discloses the second portion of the touch-sensitive display and the third portion are dynamically adjustable with respect to one another (interface of Fig. 20 including Media Player Window 2010 that may be moved or resized using gestures, as described in [0101]).
Each of Landow, Morgan, and Beeson teach similar techniques for controlling the operation of a main display using a second screen device.  Beeson further demonstrates a known technique for dynamically adjusting portions of a display screen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second screen device display technique of Landow and Morgan to include the dynamically adjustable interface of Beeson in order to provide the end user with a means to customize the screen display (as Beeson suggest in [0071]), thereby improving the user experience.
In regards to Claim 9, the combination of Landow, Do, Morgan, and Beeson teach the method as recited in claim 8, further comprising:
causing presentation of a graphical image of the electronic device on a fourth portion of the touch-sensitive display, where the graphical image comprises a plurality of active areas (Do: Graphic Elements 138-148, as described in 7:10-36), and
each active area of the plurality of active areas of the graphical image of the electronic device uniquely corresponds to a controller of the electronic device that is used to control presentation of the media content by the electronic device (Do: Graphic Elements 138-148 for activating functions of Video Disk Player 136, as described in 7:10-36);
where the fourth portion of the touch-sensitive display of the multi-media device is different from the first portion, the second portion, and the third portion (Do: Video Disk Player Screen 134, as described in 7:10-36).
In regards to Claim 10, the combination of Landow, Do, Morgan, and Beeson teach the method as recited in claim 9, where the fourth portion is presented over at least a part of the third portion in response to receiving the user selection of the particular graphic that is presented in the third portion of the touch-sensitive display (Do: Video Disk Player Screen 134 presented over Living Room Control Screen 122, as shown in Fig. 12 and described in 7:10-36).
Both Landow and Do teach similar techniques for the control of multimedia devices using a virtual interface.  Do further discloses a known technique for presenting a graphical representation of a multimedia device available for control by the end user.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the virtual interface of Landow to include the multimedia device graphical representation of Do in order to provide the end user with an intuitive means for controlling home theater equipment (as Do suggest in Col. 1 Lines 20-35).
In regards to Claim 11, the combination of Landow, Do, Morgan, and Beeson teach the method as recited in claim 8, where the user selection of the graphical icon comprises a gesture-based touch movement made by a user on the touch-sensitive display of the multi-media device, and the gesture-based touch movement is on at least a portion of the particular graphic that represents the electronic device (Landow: Touch Sensitive Display 124, as described in [0025]; Do: activation of control options by way of cursor selection).
Both Landow and Do teach similar techniques for the control of multimedia devices using a virtual interface.  Do further discloses a known technique for presenting a graphical representation of a multimedia device available for control by the end user.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the virtual interface of Landow to include the multimedia device graphical representation of Do in order to provide the end user with an intuitive means for controlling home theater equipment (as Do suggest in Col. 1 Lines 20-35).
In regards to Claim 12, the combination of Landow, Do, Morgan, and Beeson teach the method as recited in claim 8, where the causing the control of the electronic device comprises communicating control information to the electronic device or the media device, where the control information corresponds to a control function associated with the user selection of the particular graphic (Landow: user may communicate instructions from their portable device to Content Access Device 104 to specify a program of interest, as described in [0028]).
In regards to Claim 13, the combination of Landow, Do, Morgan, and Beeson teach the method as recited in claim 12, where the control of the electronic device modifies a presentation of the media content with a second display (Landow: Content Access Device 104 receives specified program of interest from Media Device 102, as described in [0023]).
In regards to Claim 14, the combination of Landow, Do, Morgan, and Beeson teach the method as recited in claim 13, where the media content is concurrently being presented by a media presentation system that is controlled by the media device, and the media presentation system comprises the second display (Landow: user may interact with the presented Graphical Content 120 by inputting commands using their Media Device 102 or their Portable Media Device 118, as described in [0023]).

In regards to Claim 15, Landow teaches one or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices (interactions with content by inputting commands and/or instructions, as descried in [0023]), cause the one or more processing devices to perform:
executing an application that generates graphics presented on a first portion of a touch-sensitive display of a multi-media device that is communicatively coupled to a media device (presentation of Graphical Content 120 on Portable Media Device 118, as described in [0023]; with further reference to Touch Sensitive Display 124, as described in [0025]);
receiving media content and causing presentation of the media content on a second portion of the touch-sensitive display of the multi-media device concurrently with presentation of the graphics of the executing application (video portion of program of interest presented with respect to Graphical Content 120, as described in [0026]).
Landow general discloses a technique for controlling a media device using touch screen inputs from a second screen device (Portable Media Device 118 including touch sensitive Display 124, as described in [0025]).  However, the combination does not explicitly demonstrate:
causing presentation of a particular graphic on a third portion of the touch-sensitive display concurrently with presentation of the graphics of the executing application and the media content, where the particular graphic is associated with an electronic device communicatively coupled to the media device;
consequent to a user selection corresponding to the particular graphic at the touch-sensitive display of the multi-media device, causing control of one or both of the electronic device and the media device in accordance with a command to control one or more operations of one or both of the electronic device and the media device; and
the one or more interface elements are presented on the third portion of the touch-sensitive display of the multi-media device that is different from the second portion of the touch-sensitive display.
In a similar field of invention, Do teaches a method and system for generating a computer interface facilitating the control of a plurality of home appliances (Abstract).  Do further discloses:
causing presentation of a particular graphic on a third portion of the touch-sensitive display concurrently with presentation of the graphics of the executing application and the media content, where the particular graphic is associated with an electronic device communicatively coupled to the media device (interface of Fig. 12 comprising Video Disk Player Screen 134, as described in 7:10-36);
consequent to a user selection corresponding to the particular graphic at the touch-sensitive display of the multi-media device, causing control of one or both of the electronic device and the media device in accordance with a command to control one or more operations of one or both of the electronic device and the media device (user activation of control options by way of Graphic Elements 138-148 for activating functions of Video Disk Player 136, as described in 7:10-36); and
the one or more interface elements are presented on the third portion of the touch-sensitive display of the multi-media device that is different from the second portion of the touch-sensitive display (Living Room Control Screen 122 and Video Disk Player Screen 134 of Fig. 12).
The combination further discloses where the first portion, the second portion, and the third portion are different portions on the touch-sensitive display (Landow: video portion of program of interest presented with respect to Graphical Content 120, as described in [0026]; Do: interface of Fig. 12 comprising Video Disk Player Screen 134, as described in 7:10-36).
Both Landow and Do teach similar techniques for the control of multimedia devices using a virtual interface.  Do further discloses a known technique for presenting a graphical representation of a multimedia device available for control by the end user.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the virtual touch screen interface of Landow to include the multimedia device graphical representation of Do in order to provide the end user with an intuitive means for controlling home theater equipment (as Do suggest in Col. 1 Lines 20-35).
However, the combination does not explicitly demonstrate:
where the media content is at least temporarily presented on the second portion of the touch-sensitive display of the multi-media device concurrently with presentation of the media content by the electronic device, and one or more interface elements of the touch-sensitive display allow for one or more trick functions to be selected and applied to the media content presented on the second portion of the touch-sensitive display of the multi-media device while the presentation of the media content by the electronic device continues.
In a similar field of invention, Morgan teaches a method and system for providing desired segments for playback between a first and second screen device (Abstract, 2:20-22).  Morgan further discloses:
where the media content is at least temporarily presented on the second portion of the touch-sensitive display of the multi-media device concurrently with presentation of the media content by the electronic device (video content may be simultaneously provided to the first and second screen devices, as described in 2:20-22, 5:47-64 and shown in Figs. 1 and 2), and one or more interface elements of the touch-sensitive display allow for one or more trick functions to be selected and applied to the media content presented on the second portion of the touch-sensitive display of the multi-media device while the presentation of the media content by the electronic device continues (navigational options available at Second Screen Device 130 including pause and replay, as described in Col. 4 Lines 24-49; with further reference to replay operations, as described in 5:47-64).
Both of Landow and Morgan teach similar techniques for controlling the operation of a main display using a second screen device.  Morgan further discloses the distribution of content to the second screen device while providing uninterrupted distribution of content on the main device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second screen media control technique of Landow to include the uninterrupted distribution technique of Morgan in order to allow individual user to obtain greater understanding with respect to displayed content (as Morgan suggests in Col. 2 Lines 19-40).
However, the combination does not explicitly demonstrate the second portion of the touch-sensitive display and the third portion are dynamically adjustable with respect to one another.
In a similar field of invention, Beeson teaches a method and system for operating a receiving device in accordance with commands transmitted from a second screen device (Abstract).  Beeson further discloses the second portion of the touch-sensitive display and the third portion are dynamically adjustable with respect to one another (interface of Fig. 20 including Media Player Window 2010 that may be moved or resized using gestures, as described in [0101]).
Each of Landow, Morgan, and Beeson teach similar techniques for controlling the operation of a main display using a second screen device.  Beeson further demonstrates a known technique for dynamically adjusting portions of a display screen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second screen device display technique of Landow and Morgan to include the dynamically adjustable interface of Beeson in order to provide the end user with a means to customize the screen display (as Beeson suggest in [0071]), thereby improving the user experience.
In regards to Claim 16, the combination of Landow, Do, Morgan, and Beeson teach the one or more non-transitory, machine-readable media as recited in claim 15, the one or more processing devices further to perform:
causing presentation of a graphical image of the electronic device on a fourth portion of the touch-sensitive display, where the graphical image comprises a plurality of active areas (Do: Graphic Elements 138-148, as described in 7:10-36), and
each active area of the plurality of active areas of the graphical image of the electronic device uniquely corresponds to a controller of the electronic device that is used to control presentation of the media content by the electronic device (Do: Graphic Elements 138-148 for activating functions of Video Disk Player 136, as described in 7:10-36);
where the fourth portion of the touch-sensitive display of the multi-media device is different from the first portion, the second portion, and the third portion (Do: Video Disk Player Screen 134, as described in 7:10-36).
In regards to Claim 17, the combination of Landow, Do, Morgan, and Beeson teach the one or more non-transitory, machine-readable media as recited in claim 16, where the fourth portion is presented over at least a part of the third portion in response to receiving the user selection of the particular graphic that is presented in the third portion of the touch-sensitive display (Do: Video Disk Player Screen 134 presented over Living Room Control Screen 122, as shown in Fig. 12 and described in 7:10-36).
Both Landow and Do teach similar techniques for the control of multimedia devices using a virtual interface.  Do further discloses a known technique for presenting a graphical representation of a multimedia device available for control by the end user.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the virtual interface of Landow to include the multimedia device graphical representation of Do in order to provide the end user with an intuitive means for controlling home theater equipment (as Do suggest in Col. 1 Lines 20-35).
In regards to Claim 18, the combination of Landow, Do, Morgan, and Beeson teach the one or more non-transitory, machine-readable media as recited in claim 15, where the user selection of the graphical icon comprises a gesture-based touch movement made by a user on the touch-sensitive display of the multi-media device, and the gesture-based touch movement is on at least a portion of the particular graphic that represents the electronic device (Landow: Touch Sensitive Display 124, as described in [0025]; Do: activation of control options by way of cursor selection).
Both Landow and Do teach similar techniques for the control of multimedia devices using a virtual interface.  Do further discloses a known technique for presenting a graphical representation of a multimedia device available for control by the end user.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the virtual interface of Landow to include the multimedia device graphical representation of Do in order to provide the end user with an intuitive means for controlling home theater equipment (as Do suggest in Col. 1 Lines 20-35).
In regards to Claim 19, the combination of Landow, Do, Morgan, and Beeson teach the one or more non-transitory, machine-readable media as recited in claim 15, where the causing the control of the electronic device comprises communicating control information to the electronic device or the media device, where the control information corresponds to a control function associated with the user selection of the particular graphic (Landow: user may communicate instructions from their portable device to Content Access Device 104 to specify a program of interest, as described in [0028]).
In regards to Claim 20, the combination of Landow, Do, Morgan, and Beeson teach the one or more non-transitory, machine-readable media as recited in claim 19, where the control of the electronic device modifies a presentation of the media content with a second display (Landow: Content Access Device 104 receives specified program of interest from Media Device 102, as described in [0023]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426  



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426